Title: To John Adams from Abiel Holmes, 27 April 1820
From: Holmes, Abiel
To: Adams, John


				
					Sir,
					Cambridge 27 April 1820.
				
				When I asked your acceptance of a copy of American Annals, I requested the favour of any strictures that might occur to you in the perusal. If you have made any remarks with your pen or pencil, may I permitted to see them? if you have not, I should still esteem it a great privilege to have your advice respecting any improvements, of which I may avail myself in a future edition. To solicit what would give either labour or care to one who has so fair a claim to ease and repose, were a violation of that respect and duty which we all owe to the patriot and statesman, who has devoted a long life to the service of his country. Should it not be laborious to you to make a brief memorandum of any errors or omissions, or of any additional authorities, or of any thing which may improve the work, it would be highly estimated and duly acknowledged.I purpose soon to pay my respects to you at / Quincy, and, in the mean time, remain, / Sir, / Your very respectful / and most obedient servant
				
					Abiel Holmes
				
				
			